Name: 2010/230/: Commission Decision of 23Ã April 2010 on financing the 2010 work programme on training in the field of food and feed safety, animal health and animal welfare in the framework of the Better Training for Safer Food Programme
 Type: Decision
 Subject Matter: health;  employment;  European construction;  EU finance;  agricultural activity
 Date Published: 2010-04-24

 24.4.2010 EN Official Journal of the European Union L 104/60 COMMISSION DECISION of 23 April 2010 on financing the 2010 work programme on training in the field of food and feed safety, animal health and animal welfare in the framework of the Better Training for Safer Food Programme (2010/230/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1) (hereinafter referred to as the Financial Regulation), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (3), and in particular Article 12(3) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (4), and in particular Article 66(1)(b) and (c) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down general rules for the performance of official controls to verify compliance with rules aiming, in particular, at preventing, eliminating or reducing to acceptable levels risks to humans and animals and guaranteeing fair practices in feed and food trade and protecting consumer interests. Article 51 of that Regulation provides that the Commission may organise training courses for the staff of the competent authorities of Member States responsible for the official controls referred to in that Regulation, which may be opened to participants from third countries, in particular developing countries. Those courses may include in particular training on Union feed and food law and animal health and animal welfare rules. (2) The Better Training for Safer Food Programme has been established by the Commission in order to achieve the aims set out in Regulation (EC) No 882/2004. The Commission Communication COM(2006) 519 final (5) explores options for future organisation of training. (3) The 2010 work programme for the implementation of Better Training for Safer Food Programme should therefore be adopted. (4) Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (6) has established the Executive Agency for Health and Consumers (the Agency). (5) In addition, Commission Decision C(2008) 4943 of 9 September 2008 delegated to the Agency certain management and programme implementation tasks pertaining to the food safety training measures performed pursuant to Regulation (EC) No 882/2004. An operating subsidy should therefore be granted to the Agency for 2010 for financing activities related to the Better Training for Safer Food Programme. (6) The 2010 work programme being a sufficiently detailed framework, the present Decision constitutes a financing decision within the meaning of Article 90 of the Implementing Rules. (7) For the application of this Decision, it is appropriate to define the term substantial change, within the meaning of Article 90(4) of the Implementing Rules. (8) Pursuant to Article 83 of Regulation (EC, Euratom) No 1605/2002, the validation, authorisation and payment of expenditure must be completed within the time limits laid down in the Implementing Rules. Those rules are also to specify the circumstances in which creditors paid late are entitled to receive default interest charged to the line from which the principal was paid. (9) This Decision should therefore provide rules on the payment of default interest due for late payments related to actions included in the 2010 work programme, HAS ADOPTED THIS DECISION: Article 1 The work programme for the implementation in 2010 of the Better Training for Safer Food Programme as set out in the Annex is hereby adopted. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 1. The total amount of the financial contribution from the Commission for the implementation of the work programme shall be EUR 15 370 000, to be financed from the following budget lines of the General Budget of the European Union for 2010: (a) : budget line no 17 04 07 01 : EUR 14 000 000; (b) : budget line no 17 01 04 05 : EUR 260 000; (c) : budget line no 17 01 04 31 : EUR 1 110 000. 2. The amount provided for in paragraph 1(c) shall be paid to the Agency and shall constitute an operating subsidy. 3. Default interest due for late payment may also be paid from the same budget lines, in accordance with Article 83 of Regulation (EC, Euratom) No 1605/2002. Article 3 Cumulated changes of the allocations to the specific actions covered by the work programme not exceeding 20 % of the maximum financial contribution provided for in Article 2(1) shall not be considered to be substantial within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, provided that they do not significantly affect the nature and objective of the work programme. The authorising officer may adopt such changes in accordance with the principles of sound financial management and of proportionality. Done at Brussels, 23 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) OJ L 11, 16.1.2003, p. 1. (4) OJ L 165, 30.4.2004, p. 1. (5) SEC(2006) 1163 and SEC(2006) 1164, 20.9.2006. (6) OJ L 369, 16.12.2004, p. 73. ANNEX 2010 work programme on training in the field of food and feed safety, animal health and animal welfare in the framework of the Better Training for Safer Food Programme 1.1. Introduction This work programme contains three implementing measures for 2010. On the basis of the objectives laid down in Regulation (EC) No 882/2004, the distribution of budget and the main actions are the following: 1.2. Procurement (implemented in direct centralised management): 1.2.1. Training: external contracts for the execution of the training programme EUR 14 000 000 1.2.2. Training: annual report, IT equipment and tools, promotional material, information and communication support EUR 260 000 1.3. Other actions: operating subsidy for the Agency EUR 1 110 000 TOTAL EUR 15 370 000 1.2. Procurement The global budgetary envelope reserved in 2010 for the procurement contracts amounts to EUR 14 000 000. 1.2.1. Training: External contract for the execution of the training programme LEGAL BASIS Regulation (EC) No 882/2004, Article 51 and Article 66(1)(b). BUDGETARY LINE Budget line: 17 04 07 01 INDICATIVE NUMBER AND TYPE OF CONTRACTS ENVISAGED For each of the technical issues referred to below, one or more specific service contracts will be signed. It is estimated that around 17 service contracts will be signed. External contractors are mainly involved in the organisational and logistical aspects of the training activities. SUBJECT OF THE CONTRACTS ENVISAGED (IF POSSIBLE) For 2010, the training action will concern the following subjects:  veterinary and food and feed safety control checks in Border Inspection Posts (airports, seaports and roads/rail),  zoonoses and microbiological criteria in foodstuffs,  Animal Welfare,  Plant Protection Products,  feed law: focus on feed hygiene rules,  prevention, control and eradication of Transmissible Spongiform Encephalopathies,  controls on products of non-animal origin at import,  EU quality schemes (organic farming and geographical indications),  internal auditing of official control systems,  support for Union controls in Member States and third countries,  RASFF/TRACES in third countries,  GMO analysis,  EU food rules and food import requirements,  diagnosis and control of Highly Pathogenic Avian Influenza and other animal diseases,  other animal health and welfare, feed and food safety issues, cooperation with other International Organisations on food safety training and studies, conferences and assessments. IMPLEMENTATION EUR 13 320 000 (financing of food safety measures under Regulation (EC) No 882/2004) will be managed and implemented by the Agency (Commission Decision 2008/544/EC (1)). The remaining EUR 680 000 will be used by the Commission to cover the programme on GMO and studies, conferences and assessments. INDICATIVE TIMEFRAME FOR LAUNCHING THE PROCUREMENT PROCEDURE Approximately between April and June in order to have the contracts signed during 2010. INDICATIVE AMOUNT OF THE CALL FOR TENDERS EUR 14 000 000. 1.2.2. Training: annual report, IT equipment and tools, promotional material, information and communication support LEGAL BASIS Regulation (EC) No 882/2004, Article 66(1)(c). BUDGETARY LINE Budget line: 17 01 04 05 INDICATIVE NUMBER AND TYPE OF CONTRACTS ENVISAGED It is estimated that around 3 service contracts will be signed. SUBJECT OF THE CONTRACTS ENVISAGED (IF POSSIBLE) The actions to be financed under this budget are aimed at arranging the training programmes, IT and e-learning equipment and tools, as well as promotional material, information and communication supports. IMPLEMENTATION This action will be implemented directly by DG SANCO. INDICATIVE TIMEFRAME FOR LAUNCHING THE PROCUREMENT PROCEDURE Approximately between April and September. INDICATIVE AMOUNT OF THE CALL FOR TENDERS EUR 260 000. 1.3. Other actions: operating subsidy for the Agency LEGAL BASIS Regulation (EC) No 58/2003, in particular Article 12(3). BUDGETARY LINE Budget line: 17 01 04 31 AMOUNT EUR 1 110 000. DESCRIPTION AND OBJECTIVE OF THE IMPLEMENTING MEASURE This budget finances the Agencys operating subsidy for 2010 related to the programmes under FP Heading 2. Budget line 17 01 04 31 finances the Agencys 2010 operating subsidy for the part related to the Better Training for Safer Food Programme. According to Article 12(3) of Regulation (EC) No 58/2003 the operating subsidy is to be drawn from the financial allocation to the Union programmes managed by the Agency. Two separate budget lines have been created in the 2010 budget for the subsidy to be paid to the Agency, one for programmes under heading 2 and another for programmes under heading 3b of the Financial Perspectives. (1) OJ L 173, 3.7.2008, p. 27.